Citation Nr: 0640279	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for brain damage.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1960 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Huntington, West Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in December 2003, 
at which time it was remanded for additional development, to 
include a VA examination.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current brain damage is of service origin.  


CONCLUSION OF LAW

Brain damage was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

A review of the service medical records reveals that at the 
time of an April 1, 1963, outpatient visit, the veteran was 
seen with complaints of severe headaches, mostly when active.  
The veteran was noted to have had a previous history since 
December 1962, when he was involved in a motor vehicle 
accident.  The veteran had had brain wave testing performed 
at that time for a concussion.  Findings were definite brain 
damage.  There were no further complaints or findings of 
headaches or complaints associated with brain trauma for the 
remainder of the veteran's period of service.  

The veteran was involved in an additional motor vehicle 
accident in January 1996, where he sustained  a neck injury 
and an acetabular fracture.  The veteran had an ORIF of the 
right acetabular fracture performed on February 2, 1996.  He 
was subsequently referred for rehabilitation to Mountainview 
Regional Rehabilitation Hospital on February 9, 1996.  It was 
noted that the veteran had been involved in a motor vehicle 
accident in which he was an unrestrained driver of a pick up 
which struck a wall at approximately 25 miles per hour.  He 
presented to the ER with a Glasgow coma score of 15 with 
complaints of right hip pain and bilateral shoulder pain.  On 
admission, physical examination showed the head to be 
normocephalic and atraumatic.  There was an abrasion on the 
nose.  CT scan of the head revealed no acute abnormalities.  
The veteran was started on Haldol/Ativan and his confusion 
somewhat improved.  However, at times he was still 
inappropriate and it was felt that he would benefit from a 
short period of rehabilitation.  The veteran was noted to be 
facing DUI charges and he refused referral for inpatient 
alcohol rehabilitative treatment.  The post-traumatic 
delirium had now cleared.  The examiner indicated that it was 
a closed head injury vs. atypical DT's.  Discharge diagnoses 
at the time of the veteran's February 16, 1996, discharge 
included an acetabular fracture, status post ORIF; cervical 
spinal cord contusion; mixed closed head injury; history of 
alcohol use; history of hypertension; and post-traumatic 
delirium now cleared.

Treatment records covering the time period prior to the 
January 1996 accident reveal that at the time of a November 
1989 examination for a left breast mass, the veteran denied 
blackouts, loss of consciousness, blurring vision, seeing 
spots before his eyes, seeing halos around things, or 
bleeding from his ears, nose, or throat.  His head was normal 
cephalic and his pupils were round, equal, and reactive to 
light, with a full range of extraocular motion.  In a January 
1992 outpatient treatment record, the veteran was noted to 
abuse alcohol.  In a November 1993 treatment record, the 
veteran was noted to continue to drink.  

At the time of an October 1996 VA psychiatric examination, 
the veteran reported having been involved in an automobile 
accident in January 1996.  The veteran also reported drinking 
a couple of beers per day but never abusing it.  A diagnosis 
of generalized anxiety disorder was rendered at that time.  

At the time of an October 1996 VA general medical 
examination, the veteran's head was noted to be normal as 
were his neurologic systems.  

In June 2001, the veteran requested service connection for 
brain damage.  

In July 2001, the veteran submitted a VA aid and attendance 
examination report which contained a diagnosis of a traumatic 
brain injury.  

In his December 2001 notice of disagreement, the veteran 
indicated that following discharge he was anti-social and 
could not hold a job.  He was also divorced three times.  He 
further noted that he went AWOL several times in service 
after the accident.  The veteran stated that the brain damage 
was compounded by the 1996 accident.  He stated that since 
his accident in the service he had had trouble remembering 
day to day things and now he would often forget where he was 
going or what he was doing.  

In a July 1998 Social Security Administration decision that 
was favorable to the veteran, it was noted that the veteran 
complained of memory loss following his January 1996 motor 
vehicle accident.  

In December 2003, the Board remanded this matter for 
additional development, to include a VA examination.  

In March 2005, the veteran was afforded a VA examination for 
aid and attendance purposes and for the purpose of 
determining the etiology of any current brain damage.  

The examiner noted that the veteran reported that he had been 
in an automobile accident in 1963, where he was an 
unrestrained driver who was rear ended.  He reported that he 
had been told that he had sustained a concussion at that 
time.  The veteran did not recall what, if any, treatment he 
had at that time.  

The veteran also noted being in an automobile accident in 
1996, where he sustained a mild closed head injury.  He was 
charged with DUI as a result of this accident.  The veteran 
noted heavy use of alcohol by his own account.  He stated 
that he had used alcohol most of his life.  The veteran 
reported having constant long and short term memory loss 
which had progressed since the time of the injuries.  

The examiner noted that while the veteran was hospitalized in 
1996 he developed confusion and disorientation and was 
treated with Haldol and Ativan.  It was felt at that time 
that this was as a result of the mild closed head injury or 
alcohol dependence.  A CT scan was ordered as part of the 
March 2005 examination but the veteran did not report for the 
CT scan.  

The examiner stated that he could not resolve the issue of 
whether it was at least as likely as not that the veteran's 
current brain damage was related to the motor vehicle 
accident and brain damage identified in service without 
resorting to speculation.  The examiner stated that given the 
lack of private records, and the fact that the veteran did 
not have his CT scan, he was unable to offer an opinion as to 
the etiology of the veteran's claimed brain damage.  He 
stated that it could be due to the inservice motor vehicle 
accident, the post-service motor vehicle accident, or years 
of heavy alcohol abuse or a combination of the three.  He 
indicated that there was not enough information to offer an 
opinion.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
In this regard, the Board notes that the veteran was involved 
in an automobile accident while in service.  The April 1963 
treatment record specifically indicates that a brain wave 
test performed in December 1962 revealed definite brain 
damage.  The Board does note that the veteran was involved in 
an automobile accident in January 1996 which involved a 
closed head injury and that he had reported using alcohol on 
a regular basis.  The veteran has been counseled about his 
alcohol abuse.  The Board further observes that the March 
2005 VA examiner, while not being able to give a definitive 
answer with regard to the etiology of the veteran's current 
brain damage, stated that the veteran's current brain damage 
could have been caused by the inservice accident or by a 
combination of the three above listed factors.  He did not 
indicate that the veteran's current brain damage was not 
related to his period of service.  Based upon the inservice 
findings, the evidence of a current brain injury, and the 
opinion of the March 2005 VA examiner, the evidence is at 
least in equipoise as to whether the veteran currently has 
brain damage related to his period of service.  In such a 
case, the issue must be resolved in the veteran's favor.  As 
such, service connection for brain damage is warranted.


ORDER

Service connection for brain damage is granted.  




____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


